Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.

Information Disclosure Statement
The information disclosure statement filed 4/14/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because English translations have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 16, 18-20, 22, 24-26, 28, 30-31 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the claimed “identifying, by a control device, a property of an object within the cooking compartment based on a composite camera image formed using the first image and the second image” of Independent claim 16 relative more than one image captured specific to “light sources sequentially”, “object recognition on a composite image” of Independent claim 28 and “the composite camera image formed by the first image and second image” of Independent claim 39.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants specification is silent to any teaching of “composite image”.  Applicants specification and claims at the time of filing are silent to forming a “composite image”.  Though par. 0072 of applicants specification teaches evaluating “together with previously captured images” this is with respect to a combined evaluation and is silent to forming a composite image.  Though applicants specification teaches sequentially capturing images at different wavelengths, the specification is silent to forming a “composite image” from sequentially spaced captured images.
Claims 16, 18-20, 22, 24-26, 28, 30-31 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the claimed “a composite camera image formed using the first image and the second image” of Independent claim 16 “perform object recognition on a composite image” of Independent claim 28 and “the composite camera image formed by the first image and second image” of Independent claim 39.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants specification is silent to any teaching of “forming” or how a “composite image” is formed and/or “perform object recognition on a composite image”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30-31 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected due to the phrase “uniquely corresponds” specifically with respect to the term “uniquely” since the term is a relative term which renders the claim indefinite.  The term “uniquely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “uniquely corresponds”; it is unclear if the phrase is with respect to a never before used combination, with respect to food specific, with respect to a defined pulse pattern, or something different altogether.  It is unclear as to what degree of difference is encompassed by this phrase, if not “unique” but corresponds.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-19, 24-26, 28, 30-31, 35-36 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al. (20110002677).
Cochran teaches a method for operating a cooking appliance (par. 0203), said method comprising:

capturing, by a camera (par. 0230, 0246; par. 0251), a first image corresponding to the first wavelength range of light reflected in the cooking compartment (par. 0230 while cooking process is ongoing) at a first time (par. 0230 while cooking process is ongoing; par. 0251 periodically request) and a second image (par. 0230 while cooking process is ongoing) corresponding to the second wavelength range of light reflected in the cooking compartment at the second time (par. 0230 while cooking process is ongoing; par. 0251 image subsequent to first relative first and second applied wavelengths par. 0249),
identifying, by a control device (par. 0229; 0247; 0251), a property of an object within the cooking compartment (par. 0251) based on a composite camera image (par. 0251 each topping, crust, cheese, sauce) formed using the first and second image (par. 0230; par. 0251 take pictures)
spectroscopically evaluating (par. 0251), by the control device (par. 0251), the composite image (par. 0229; par. 0246; par. 0250, par. 0251 each topping, crust, cheese, sauce) and
automaticallv controlling the cooking appliance, by the control device (par. 0251), to perform an action based on the identified property and a result of the spectroscopic evaluation (par. 0251, par. 0246, 0250; 0229).
With respect to claim 28, a cooking appliance, comprising: a cooking compartment (par. 0245),
A plurality of light sources (par. 0202) each configured to radiate light pulses (par. 0205 last 3 lines; par. 0222) of a different respective wavelength range (par. 0202) into the cooking compartment (par. 0202, 0205 last 3 lines; par. 0222; par. 0249),
a light sensor configured to capture at least one image corresponding to each of the wavelength ranges reflected in the cooking compartment (par. 0230, 0246, 0251), an evaluation device configured to execute a spectroscopic evaluation of light measured by the light sensor (par. 0229, 0246, 0250) and to perform object recognition on a composite image (par. 0251 each topping, crust, cheese, sauce) corresponding to the light measured 
wherein the control device is configured to actuate the light sources sequentially (par. 0205) and wherein the control device is further configured to synchronize emission of light by the plurality of light sources and image recording by the light sensor such that the light pulses uniquely correspond to the images (par. 0226, 0251).
With respect to claim 39, the method comprising capturing a first image of first light reflected in a cooking compartment when the cooking compartment is illuminated by light having a first wavelength range (par. 0250-0251), 
Capturing a second image of second light reflected in the cooking compartment when the cooking compartment is illuminated by light having a second wavelength range (par. 0250-0251; second wavelength)
detecting an object within the cooking compartment based on object recognition performed on a composite camera image (par. 0250, 0251), the composite camera image formed by first image and second image (par. 0251) and determining a property of the detected object based on wavelength-dependent intensities corresponding to the first image and second image (par. 020 par. 0246; par. 0251 food specific).
With respect to claim 18, where spectroscopically evaluating the sensed light includes determining a relationship between a sensed intensity of a first portion of the sensed light and a sensed intensity of a second portion of the sensed light (par. 0251).
Wherein spectroscopically evaluating the sensed light includes determining a variation over time determined relationship (par. 0251 periodically).
Wherein spectroscopically evaluating the sensed light includes, for each of one or more sub regions of a pixel sensor array of the camera, combining respective intensities sensed by each pixel of the sub region to obtain a combined sensed intensity corresponding to the sub region (par. 0251 plurality of ingredients).
With respect to claim 24, the camera is positioned to sense predominantly light reflected diffusely in the cooking compartment (fig. 14a).
At least one of the first and second wavelength ranges of the light is an infrared wavelength range (par. 0206).
Wherein the infrared wavelength range includes near-infrared wavelengths (par. 0206).

Wherein the at least one light source is configured to generate light of two or more different IR wavelength ranges (par. 0206; 0250).
Wherein two of the plurality of light sources are configured to generate light of different respective IR wavelength ranges (par. 0206, 0250).
The evaluation device is integrated into the control device (par. 0250).
Wherein the at least one light source is disposed adjacent a first wall of the cooking compartment and the light sensor is disposed adjacent a second wall of the cooking compartment, such that the light sensor receives only diffusely reflected light (fig. 14a).
Further comprising automatically controlling the cooking appliance based on the determined property (par. 0245 position; par. 0246).
Wherein detecting the object includes detecting a shape of the object based on object recognition (par. 0229, 0246), the method further comprising identifying a food type of the object based on the detected shape and the determined property (par. 0229, 0246).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (20110002677) in view of in view of Goldring et al. (20140320858).
Cochran is taken as above.
Cochran teaches spectroscopic analysis of food products and thus one of ordinary skill in the art would have been motivated to look to the art of spectrometry systems integrated into kitchen appliances as taught by Goldring (par. 0139).
Thus with respect to claim 20, since Cochran and Goldring teach a same spectroscopic analysis of reflected light, since both teach such linked to kitchen appliances, since Cochran teaches a visible light smart camera (par. 0230).  It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system including a pixel sensor array of the camera as taught by Goldring into the spectrometry system of Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Goldring (par. 0127-0128) for its art recognized and applicants intended purpose as taught by both providing spectroscopic evaluation implemented to spectroscopically evaluate measurement and results for each of several groups of pixels as taught by Goldring.
It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Goldring into the spectrometry system of Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Goldring (par. 0127-0128) and more specifically evaluated for each pixel (par. 0128) for its art recognized and applicants intended purpose as taught by both providing spectroscopic evaluation implemented to spectroscopically evaluate measurement and results for each of several groups of pixels as taught by Goldring.

With respect to claim 22, Cochran teaches identifying the property of the object within the cooking compartment includes performing image recognition on the camera image (par. 0251), and wherein the spectroscopic evaluation is at least partially based on the identified property of the object (par. 0245, 0246, 0250-0251).


Response to Arguments
	With respect to applicants urging Cochran is silent regarding sequentially emitting light pulses and capturing images corresponding to the wavelength ranges of the light pulses, applicant is urged to par. 0202 which teaches irradiating with light pulses “at different wavelength” using multiple RED elements and par. 0211 and 0249 which teaches pulsing.  	
With respect to capturing images corresponding to the wavelength ranges of the light pulses, applicant is urged to par. 0151 which teaches during the cooking process the “control system” takes pictures to verify how the cooking is progressing and more specifically images “corresponding to the wavelength ranges of the light pulses” as the pulsed wavelengths are food specific where the control system uses the pictures taken periodically during the cooking process. 
	It is further noted the claimed the images merely “correspond” to the applied irradiation and thus are representative “captured images” as taught by Cochran (par. 0251) of the different applied wavelengths as further taught by Cochran (par. 0249) for cooking with food specific pulsed irradiation patterns (par. 0249) relative multiple foods such as taught by Cochran including each topping, crust, cheese and sauce (par. 0151).
	With respect to applicants urging Cochran is silent regarding identifying a property of an object within a cooking compartment based on a composite camera image, it is noted the “property” is not 
With respect to applicants urging Cochran is silent regarding a control device configured to synchronize emission of light and image capturing such that light pulses uniquely correspond to the images, it is noted Cochran teaches the wavelength specific light pulses relative the food and more specifically with respect to “the complete spectral absorption signature characteristic to each material (par. 0210). 
In response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and thus while Goldring does not disclose all the features of the present claimed invention, Goldring is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, Cochran, discloses the presently claimed invention. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792